74 So. 3d 127 (2011)
Michael W. TURNER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-4318.
District Court of Appeal of Florida, First District.
September 22, 2011.
Rehearing Denied November 9, 2011.
Michael W. Turner, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner's motion for leave to file an amended petition for writ of habeas corpus is granted. The petition for writ of habeas corpus, as amended, is denied on the merits.
BENTON, C.J., HAWKES and ROWE, JJ., concur.